                            Case 2:17-cv-10623-DPH-DRG ECF No. 44 filed 01/21/19       PageID.617   Page 1 of 3




                                                 UNITED STATES DISTRICT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION

                            BRUCE MEYERS, et al.
                                Plaintiffs,                                   Case No.: 17-cv-10623
                                                                            Honorable Denise Page Hood
                                  v.
                                                                                      MOTION
                            VILLAGE OF OXFORD, et al,
                                 Defendants
                                                                 /

                            OUTSIDE LEGAL COUNSEL PLC                    JOHNSON, ROSATI, SCHULTZ &
OUTSIDE LEGAL COUNSEL PLC




                            PHILIP L. ELLISON (P74117)                   JOPPICH, P.C.
                            Attorney for Plaintiffs                      CARLITO H. YOUNG (P61863)
     www.olcplc.com




                            PO Box 107                                   LAURA BAILEY BROWN (P79742)
                            Hemlock, MI 48626                            Attorney for Defendants
                            (989) 642-0055                               27555 Executive Drive, Suite 250
                            (888) 398-7003 - fax                         Farmington Hills, MI 48331
                            pellison@olcplc.com                          (248) 489-4100 / (248) 489-1726 (F)
                                                                         cyoung@jrsjlaw.com


                                   MOTION TO ADJOURN THE JANUARY 30, 2019 HEARING

                                  NOW COMES attorney Philip L. Ellison, as counsel to Plaintiffs

                            BRUCE      MEYERS,      KALLIE    ROESNER-MEYERS,               and     EUGENIA

                            CALOCASSIDES, and seeks an adjournment of the hearing (ECF No. 39)

                            on the Motion to Strike Affirmative Defenses (ECF No. 35) set for January

                            30, 2019. The movant, as counsel, has been summoned to the United States

                            Court of Appeals for the Sixth Circuit in Cincinnati, Ohio on the same day in

                            the case of James Benjamin, et al. v. John Stemple, et al., CA6 Case No.


                                                                     1
                            Case 2:17-cv-10623-DPH-DRG ECF No. 44 filed 01/21/19     PageID.618   Page 2 of 3




                            18-1736, Exhibit A, and cannot be in both places at the same time. As a

                            solo-practitioner, there is no one else that Plaintiffs’ counsel can send to fill

                            in. The undersigned has conferred with opposing counsel (attorney Laura

                            Brown) and can confirm Defendants’ side has no objection to the granting of

                            this relief given the circumstances. See E.D. Mich. LR 7.1(a).

                                                        RELIEF REQUESTED

                                  WHEREFORE, Plaintiff’s counsel requests this Court to enter an order
OUTSIDE LEGAL COUNSEL PLC




                            adjourning oral argument on the pending Motion to Strike Affirmative
     www.olcplc.com




                            Defenses (ECF No. 35) to a future date and time available to all counsel and

                            the Court.

                                  Date: January 21, 2019               RESPECTFULLY SUBMITTED:

                                                                       /s/ Philip L. Ellison
                                                                       PHILIP L. ELLISON (P74117)
                                                                       OUTSIDE LEGAL COUNSEL PLC
                                                                       PO Box 107
                                                                       Hemlock, MI 48626
                                                                       (989) 642-0055
                                                                       (888) 398-7003 - fax
                                                                       pellison@olcplc.com

                                                                       Attorney for Plaintiffs




                                                                   2
                            Case 2:17-cv-10623-DPH-DRG ECF No. 44 filed 01/21/19   PageID.619   Page 3 of 3




                                                   CERTIFICATE OF SERVICE

                                  I hereby certify that on date stated below, I filed the foregoing

                            document with the ECF/CM system which will serve an email copy of the

                            same to all counsel of record (at their email address of record) on the date

                            stated below.

                                  Date: January 21, 2019             RESPECTFULLY SUBMITTED:

                                                                     /s/ Philip L. Ellison
                                                                     OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                                                                     BY PHILIP L. ELLISON (P74117)
                                                                     PO Box 107
     www.olcplc.com




                                                                     Hemlock, MI 48626
                                                                     (989) 642-0055
                                                                     (888) 398-7003 - fax
                                                                     pellison@olcplc.com

                                                                     Attorney for Plaintiffs




                                                                 3
